Case 20-13974-amc      Doc 16     Filed 11/04/20 Entered 11/04/20 16:02:31   Desc Main
                                  Document Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          :     Chapter 13

Colleen I. Robins
      (DEBTOR)                                  :     Bankruptcy No. 20-13974AMC13




                                        ORDER

               AND NOW upon consideration of the Debtor’s Motion to Extend the
Automatic Stay under 11 U.S.C. §362 (c)(3)(B) ("the Motion") and there being no
opposition to the motion,
         It is hereby ORDERED that:


1.       The Motion is Granted.

2.       The automatic stay is extended with respect to all creditors who were

served with the Motion or Notice of the Motion and shall remain in effect unless

modified by the court in accordance with 11 U.S.C. §362(d) and Fed. R. Bankr. P.
4001(a).

                                                By the Court:

                                                ______________________________
Date: November 4, 2020                          Hon. Ashely M. Chan
                                                U.S. Bankruptcy Judge
